Citation Nr: 0028535	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective earlier than November 24, 1996 
for the award of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1982.  He died on April [redacted], 1993.  The appellant 
is his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision from the New Orleans, 
Louisiana Regional Office (RO) which granted the appellant's 
claim for service connection for the cause of the veteran's 
death and awarded her DIC, effective from one year prior to 
her November 24, 1997 claim.  The appellant appeals to the 
Board for an effective date earlier than November 24, 1996 
for the award of DIC.


FINDINGS OF FACT

1.  The veteran, who served in Vietnam, died on April [redacted], 
1993 as the result of squamous cell carcinoma of the lung.

2.  The appellant's claim for DIC was received on May 11, 
1993; she alleged that her husband's death was due to a 
service-connected illness.

3.  In July 1993, the RO denied service connection for the 
cause of the veteran's death; the appellant did not perfect 
an appeal with regard to that decision.

4.  Pursuant to the Agent Orange Act of 1991, VA regulations 
were amended in 1994 to allow service connection for veterans 
who were presumed to have been exposed to herbicide agents in 
Vietnam and developed one of the specified diseases listed 
thereunder, including lung cancer.

5.  In an application received by the RO on November 24, 
1997, the appellant requested DIC, alleging that the cause of 
the veteran's death (lung cancer) was due to Agent Orange 
exposure during his military service.

6.  In a July 1998 rating decision, the RO granted service 
connection for the cause of the veteran's death, effective 
from November 24, 1996, based on the fatal lung cancer being 
service connected as due to Agent Orange exposure in service.

7.  The appellant qualifies as a member of the class in 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal. 1989), having filed a claim on May 11, 1993, 
the denial of which was voided by the court in Nehmer, and 
the appellant's claim is subject to the Nehmer Stipulation 
approved in 1991 (and addressed by further court order in 
1999) which mandates that the effective date for her award of 
DIC is the date of the original claim for DIC, May 11, 1993.


CONCLUSION OF LAW

An earlier effective date of May 11, 1993 for an award of DIC 
is warranted.  Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. 
United States Veterans Administration, C.A. No. C-86- 6160 
(TEH) (N.D. Cal. May 20, 1991) (final stipulation and order); 
Nehmer v. United States Veterans Administration, 32 F. Supp. 
2d 1175 (N.D. Cal. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the Air Force from 
October 1960 to October 1982.  His service personnel records 
indicate he served in Vietnam from July 1969 to July 1970.

The veteran's death certificate reveals that he died on April 
[redacted], 1993.  The immediate cause of death was squamous cell 
carcinoma of the lung.  On May 11, 1993 the appellant 
submitted an application for DIC, claiming that the cause of 
the veteran's death was due to a service-connected illness.  
At the veteran's death, service connection was established 
for arteriosclerotic heart disease, peptic ulcer disease, 
scar of the left knee, bilateral hearing loss, and fracture 
of the left elbow.  

In July 1993, the RO denied service connection for the cause 
of the veteran's death, stating that there was no evidence of 
carcinoma of the lung in service or in the presumptive period 
following service and that the evidence did not show that the 
veteran's service-connected disabilities caused or 
contributed to his death.

In May 1989, arising out of a class action suit filed in 
1987, a U.S. District Court decision invalidated the 
regulations which VA used to evaluate Agent Orange cases. 
[Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989).]  The decision effectively 
voided all VA claims denials on or after September 25, 1985 
based on the invalidated regulations.  In 1991, Congress 
enacted the Agent Orange Act of 1991.  Subsequently, the 
court in a May 1991 Order approved a Final Stipulation in the 
Nehmer lawsuit, which regarded readjudication of claims based 
on Agent Orange exposure and the effective dates of awards.  
[Nehmer v. United States Veterans Admin., C.A. No. C-86- 6160 
(TEH) (N. D. Cal. May 20, 1991) (final stipulation and 
order).]  In February and June 1994, new regulations were 
implemented by VA under the Agent Orange Act of 1991, 
creating a presumption of service connection for respiratory 
cancers, among others, on a presumptive basis as due to 
herbicide exposure.

In June 2, 1995, VA's Office of General Counsel issued a 
precedent opinion interpreting provisions of the Nehmer 
Stipulation and Order.  [VAOPGCPREC 15-95.]  It was held, in 
pertinent part, that a claim does not fall under the Nehmer 
Stipulation and Order where either the claimant did not 
specifically allege in an original DIC claim that the 
veteran's death resulted from a disease which may have been 
caused by herbicide exposure during military service in 
Vietnam or the original claim was not denied under the former 
invalidated 38 C.F.R. § 3.311a(d) (1986).

On November 24, 1997, the appellant submitted an application 
to reopen her claim for DIC, alleging that the cause of the 
veteran's death was due to Agent Orange exposure during his 
military service.  In a July 1998 rating decision, the RO 
granted service connection for the cause of the veteran's 
death and awarded DIC, effective from November 24, 1996.  The 
RO granted service connection on the basis that the veteran's 
fatal lung cancer was a presumptive Agent Orange disability.  

In an August 1998 award letter, the RO notified the appellant 
that DIC was payable effective from December 1, 1996.  In her 
November 1998 notice of disagreement with the RO's 
determination, the appellant stated that she had originally 
applied for service-connected death benefits in 1993.

In a May 1999 SOC, the RO denied retroactive payments of 
service-connected benefits on the basis that Nehmer was 
inapplicable because the appellant did not make a specific 
allegation that herbicide exposure was a factor in the 
veteran's disability and her original claim was not denied 
under the former 38 C.F.R. § 3.311a(d).  The RO stated that 
as Nehmer was not for application, the effective date for the 
appellant's award of DIC was determined by 38 C.F.R. § 
3.114(a), which allowed for an effective date one year prior 
to the receipt of the appellant's request for reconsideration 
of her claim for service connection for the cause of the 
veteran's death.

The appellant contends that an effective date of April [redacted], 
1993, the date of the veteran's death, is warranted for the 
grant of service connection for the cause of the veteran's 
death and award of DIC.  She originally filed a claim for 
service connection for the cause of the veteran's death on 
May 11, 1993, and that claim was denied in a July 1993 RO 
decision.  (The appellant's claim did not specify a causal 
connection to Agent Orange, and the claim was denied without 
reference to Agent Orange.)  Subsequently, the laws and 
regulations pertaining to service connection for disabilities 
due to exposure to Agent Orange were changed, and on November 
24, 1997 she filed an application to "reopen" her claim for 
service connection for the cause of the veteran's death on 
the basis of the new laws and regulations.  In a July 1998 RO 
decision, the claim was granted pursuant to the new 
regulations, and the appellant was awarded DIC, effective 
from November 24, 1996 (with payment pursuant to the award 
effective from December 1, 1996).

Prior to the Agent Orange Act of 1991, 38 C.F.R. § 3.311a 
(since removed from VA regulations) governed decisions on 
claims for compensation based on exposure to herbicides 
(Agent Orange).  On May 3, 1989, a U.S. District Court ruled 
in the Nehmer class action suit that denials under § 
3.311a(d) were invalid because VA had erroneously applied too 
restrictive a standard in determining what conditions were 
associated with dioxin exposure.  The previously denied 
claims were voided by the court. The court stated that the 
correct standard was not proof of a causal relationship, but 
rather a significant statistical association.  The Veterans 
Benefits Administration (VBA) then imposed a moratorium on 
denials under § 3.311a(d).

The court approved a Final Stipulation in the Nehmer lawsuit 
in a May 17, 1991, order.  Paragraph 3 of the Stipulation and 
Order required that when VA issued valid regulations in 
accordance with the Agent Orange Act of 1991 establishing a 
presumption of service connection for diseases determined to 
be associated with herbicide exposure, VA would readjudicate 
claims based on these diseases in which previous denials were 
voided by the court's May 3, 1989, order, and adjudicate 
similar claims that were filed subsequent to the order.

Paragraph 5 of the Stipulation and Order provided that, in 
readjudicating claims where a prior decision (under 38 CFR § 
3.311a(d)) was voided by the court's order, an award of 
compensation or DIC under the new regulations would be 
effective retroactive to the date the claim giving rise to 
the voided decision was filed or the date of the qualifying 
disability or death, whichever is later.  Paragraph 5 also 
provided that, for claims filed after May 3, 1989 (e.g. 
pending claims that were stayed due to the moratorium on 
decisions under § 3.311a(d)), the effective date of an award 
would be the date the claim was filed or the date of the 
qualifying disability or death, whichever is later.

Regulations were published in February and June of 1994 
creating presumptions of service connection for certain 
diseases based on information from the NAS report and 
removing § 3.311a from the regulations.  At the same time, VA 
lifted the moratorium on denials.

It had been VA's interpretation that essentially the only 
claims subject to the retroactive-effective-date provisions 
of the Nehmer Stipulation and Order were those in which 
either the claimant had actually raised the issue of exposure 
to herbicides (Agent Orange); or VA had specifically denied a 
claim under the invalidated regulation, 38 CFR § 3.311a(d).  
This interpretation of what constitutes a claim subject to 
the retroactive-effective-date provisions of the Nehmer 
Stipulation and Order was found in M21-1, part VI, 
7.20d(3)(a), and derived its authority from a GC precedent 
opinion, VAOPGCPREC 15-95 of June 2, 1995.

In June, 1998, attorneys for the Nehmer class petitioned the 
court to rule that VA's interpretation and instructions were 
not in compliance with the Stipulation and Order.  They cited 
the cases of two widows whose reopened claims were allowed 
under rules published according to the requirements of the 
Agent Orange Act of 1991, but who were not paid benefits 
retroactive to the dates of their original claims because 
they had not specifically raised the issue of Agent Orange 
exposure and VA had not relied on 38 CFR § 3.311a(d) when 
denying the earlier claims.

On February 11, 1999, the District Court ruled that VA did 
not properly implement the settlement in the Nehmer lawsuit.  
The Court stated that VA's method of identifying decisions 
voided by the May 3, 1989, order was too formalistic.  The 
Court explained that its intention had been to void decisions 
made under the invalidated regulation where the disease upon 
which that voided decision was based was subsequently found 
to be associated with herbicide exposure.  The court rejected 
VA's argument that the only denials invalidated were those 
where the claimants had specifically raised the issue of 
Agent Orange exposure or where VA had relied on 38 CFR § 
3.311a(d) when denying the claims.

In view of the Court's February 11 ruling, VA could no longer 
follow the interpretation in M21-1, part VI, 7.20d(3)(a) and 
VAOPGCPREC 15-95 in determining what constitutes a claim that 
is subject to the retroactive-effective-date provisions of 
the Nehmer Stipulation and Order.  Accordingly, claims are 
now subject to the retroactive-effective-date provisions of 
the Nehmer Order where:

a)	a claimant specifically raised the issue of herbicide 
(Agent Orange) 
	exposure;

b)	VA specifically referred to the invalidated regulation, 
38 § CFR 3.311a(d) in denying service connection for 
disability or cause of death; or

c)	a claimant sought service connection for a disability or 
cause of death that VA subsequently determines is associated 
with herbicide exposure, regardless of whether the claimant 
or VA had raised the issue of exposure or an earlier denial 
specifically referred to the invalidated regulation.

After reviewing the record, the Board finds that the 
appellant qualifies as a member of the class in Nehmer ( the 
cause of death was a herbicide related disease, lung cancer) 
and that her claim is subject to the retroactive effective 
date provisions of the Nehmer Stipulation and Order which 
mandate that the effective date is the date the of the 
original claim for DIC, May 11, 1993.  Paragraph 5 of the 
Nehmer Stipulation provides that an award of compensation or 
DIC under the new regulations would be effective retroactive 
to the date the claim giving rise to the voided decision was 
filed or the date of the qualifying disability or death, 
whichever is later.


ORDER

An earlier effective date of May 11, 1993 for the award of 
DIC is granted.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

